DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Okada (U.S. 2018/0326854) in view of Krammer (U.S. 2016/0207412).

Regarding claim 1, Okada teaches an apparatus for transmitting energy and information (shown in figure 1 item 3 defined in paragraph [0040] as a charging cable). 
Okada teaches comprising: at least one first electrical conductor configured to transmit a charging current of a charging system for an electric vehicle (shown in figure 1 item 3a defined as a power feed line).
Okada teaches a third electrical conductor configured to transmit a control pilot signal (shown in figure 1 item 3d defined in paragraph [0040] wherein control line 3d is a lead wire transmitting a control pilot signal).
Okada teaches a fourth electrical conductor configured to transmit a counterconductor signal, and a transmission device configured to transmit the information as a differential signal of the control (defined in paragraph [0040] wherein the control line 3d and the reference potential line 3c serve also as a transmission medium of a differential signal. A transmission device is interpreted as a transmission circuit shown in figure 1 item 23). 
Okada does not explicitly teach a second electrical conductor configured as a protective conductor of the charging system.
Krammer teaches a second electrical conductor configured as a protective conductor of the charging system (shown in figure 1 item 14 defined in paragraph [0045] as a protective conductor). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify conductor system of the Okada reference with the protective conductor of the Krammer reference so that the charging cable is protected in the event of overcharging.
The suggestion/motivation for combination can be found in the Krammer reference in paragraphs [0048] – [0049] wherein protection from overcharging is taught.  

Claims 2-4 and  12 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (U.S. 2018/0326854) in view of Krammer (U.S. 2016/0207412) as applied to claim 1 and in further view of Jeffries (U.S. 2013/0300429).

Regarding claim 2, Okada in view of Krammer teaches the apparatus as claimed in claim 1, but does not explicitly teach wherein the third electrical conductor and the fourth electrical conductor are DC-isolated from the second electrical conductor. 
	Jeffries teaches wherein the third electrical conductor and the fourth electrical conductor are DC-isolated from the second electrical conductor  (defined in paragraph [0032] wherein the conductors are isolated from each other.

The suggestion/motivation for combination can be found in the Jeffries reference in paragraphs [0032] wherein protection from overcharging is taught.  

Regarding claim 3, Okada in view of Krammer teaches the apparatus as claimed in claim 1, but does not explicitly teach wherein the third electrical conductor and the fourth electrical conductor are embodied as a coaxial connection. 
	Jeffries teaches wherein the third electrical conductor and the fourth electrical conductor are embodied as a coaxial connection (defined in paragraph [0058] wherein coaxial cables may be used within the system.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify conductor system of the Okada in view of Krammer reference with the coaxial connection of the Jeffries reference so that the charging cable may transmit high frequency signals. 
The suggestion/motivation for combination can be found in the Jeffries reference in paragraphs [0058] wherein transmitting high frequency signals are transmitted.

Regarding claim 4, Okada in view of Krammer teaches the apparatus as claimed in claim 1, but does not explicitly teach wherein the third electrical conductor and the fourth electrical conductor are embodied as a paired twisted connection. 
	Jeffries teaches wherein the third electrical conductor and the fourth electrical conductor are embodied as a paired twisted connection (defined in paragraph [0058] wherein coaxial cables may be used within the system.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify conductor system of the Okada in view of Krammer reference with the twisted pair connection of the Jeffries reference so that the charging cable may transmit high frequency signals. 
The suggestion/motivation for combination can be found in the Jeffries reference in paragraphs [0058] wherein transmitting high frequency signals are transmitted.

Regarding claim 12, Okada teaches the apparatus as claimed claim 1, further comprising an electrical connector having (i) a first contact for the at least one first electrical conductor, (ii) a second contact for the second electrical conductor, and (iii) a third contact for the third electrical conductor that is arranged on one side of the electrical conductors  (shown in figure 1 item 30 interpreted as a charging gun with connectors). 
Okada in view of Krammer does not explicitly teach wherein the third electrical conductor is connected to the third contact in a DC-isolated manner, and wherein the fourth electrical conductor is connected to the fourth contact in a DC-isolated manner.
Jeffries teaches wherein the third electrical conductor is connected to the third contact in a DC-isolated manner, and wherein the fourth electrical conductor is connected to the fourth contact in a DC-isolated manner (defined in paragraph [0032] wherein the conductors are isolated from each other).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify conductor system of the Okada in view of Krammer reference with the isolation of conductor of the Jeffries reference so that the charging cable is protected in the event of overcharging.
The suggestion/motivation for combination can be found in the Jeffries reference in paragraphs [0032] wherein protection from overcharging is taught.  

Allowable Subject Matter
Claims 5 – 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.













Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JEFFERIES; Kevin M. et al.	US 20160138980
Mitsutani; Noritake	US 20110127956
Ichikawa; Shinji et al.	US 20120091958
WU; Tsung-Yuan	US 20180138721
PARK; Hyun Soo	US 20170166073
HEIN; David A. et al.	US 20180361862
NAKAGAWA; Nobuyuki et al.	US 20170057358
SHIN; Kwang Seob	US 20160250939
MASUDA; Tomokazu et al.	US 20160325636
REID; Paul Andrew et al.	US 20160033565
Brown; Kenneth J. et al.	US 20120206100
Dowell; Luke	US 20170158068
Jefferies; Kevin M. et al.	US 20130300429.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979.  The examiner can normally be reached on M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859